Citation Nr: 1611558	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome (CTS), to include as due to inservice herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from August 1968 to August 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for bilateral CTS, and reopened and denied a claim of entitlement to service connection for a throat condition.  In June 2012, the Board remanded this case.  In a February 2013 rating decision, the RO granted the matter of entitlement to service connection for a throat condition (chronic laryngeal ulceration); thus resolving that matter.  In September 2014, the Board denied entitlement to service connection for bilateral CTS.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in an August 2015 Order, vacated the Board's decision and remanded the matter to the Board.

As noted in the Board's September 2014 decision, the issue of entitlement to a compensable rating for chronic laryngeal ulceration has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR indicated that in the September 2014 decision, the Board relied on an inadequate November 2012 examination.  The JMR stated that that this examination report was inadequate with regard to the matter of entitlement to service connection on a direct or secondary basis.  It was noted that service connection is current in effect for type II diabetes mellitus (DM), peripheral neuropathy (PN) of the left and right upper extremities, and PN of the left and right lower extremities.  The VA examiner opined that it would be only with resort to mere speculation to opine whether or not the Veteran's current bilateral CTS is caused or aggravated to any degree by his military service because it would be only with resort to mere speculation to opine the precise degree of contribution from the Veteran's service-connected disabilities PN and his CTS to his bilateral upper extremity symptoms of decreased sensation and resulting limitations.  The examiner further explained that it is not possible to objectively determine from the currently available objective evidence the precise contributions from each of the Veteran's upper extremity diabetic PN and his CTS to his bilateral upper extremity symptoms, decreased sensation and resulting limitations.

The JMR indicated that this medical opinion is inadequate because the examiner's rationale does not reflect that he considered whether the service-connected conditions caused or aggravated the nonservice-connected bilateral CTS.  Instead, the examiner only appears to consider the "precise contributions" of the "upper extremity diabetic PN and his CTS to his bilateral upper extremity symptoms, which is not relevant to determining whether entitlement to service connection on a secondary basis is warranted for bilateral CTS.  As a result, the relevant medical inquiry is whether the service-connected disabilities either caused the bilateral CTS or whether there is any increase in the severity of the bilateral CTS due to the service-connected conditions, and not whether the CTS, along with other conditions, had an impact on his bilateral upper extremity symptoms.  For similar reasons, contrary to the examiner's rationale, the "precise contributions" from each of the service-connected disabilities is not relevant to determining entitlement to service connection for bilateral CTS on a secondary basis; rather the relevant inquiry is only whether the service-connected disabilities caused or aggravated the bilateral CTS in this case.  The JMR also stated that this examination report is not adequate for determining entitlement to service connection on a direct basis.  Specifically, during the examination, the examiner recorded that the Veteran was a supply clerk in Vietnam and would have to type all day and evening and developed pain in both hands.  The Veteran stated that he saw a doctor, but was only given Motrin and a diagnosis was not made until years later, in 1996 when he underwent an EMG.  The VA examiner did not address whether there is an etiological link between the diagnosed bilateral CTS and his lay report of bilateral hand pain in service as a result of typing "all day and evening."  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral CTS disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

-The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral CTS had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed inservice herbicide exposure.  The examiner should also consider the Veteran's report that he was a supply clerk in Vietnam and would have to type all day and evening and developed pain in both hands, that he saw a doctor, but was only given Motrin and a diagnosis was not made at that time.  

-The examiner should further provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral CTS disability is proximately due to, or the result of, the service-connected DM and service-connected PN.  

-The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current bilateral CTS is permanently aggravated by the Veteran's service-connected DM and service-connected PN.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

